        Case 3:15-cv-00675-JBA Document 1228 Filed 07/11/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT
___________________________________________
                                                 )
UNITED STATES SECURITIES                         )
AND EXCHANGE COMMISSION,                         )
                                                 )
                      Plaintiff,                 )
                                                 )
        v.                                       )   Civil Action No. 3:15cv675 (JBA)
                                                 )
IFTIKAR AHMED,                                   )
                                                 )
                      Defendant, and             )
                                                 )
IFTIKAR ALI AHMED SOLE PROP;                     )
I-CUBED DOMAINS, LLC; SHALINI AHMED;             )
SHALINI AHMED 2014 GRANTOR RETAINED )
ANNUITY TRUST; DIYA HOLDINGS LLC;                )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor         )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; I.I. 2, a minor )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; and I.I. 3, a    )
minor child, by and through his next friends     )
IFTIKAR and SHALINI AHMED, his parents,          )
                                                 )
                      Relief Defendants.         )
___________________________________________ )

   PLAINTIFF UNITED STATES SECURITIES AND EXCHANGE COMMISSION’S
    NOTICE OF FINAL JUDGMENT IN SEC V. KANODIA, ET AL., 15-CV-13052 (D.
                               MASS.)

       Plaintiff United States Securities and Exchange Commission (“SEC”) hereby files this

Notice to alert the Court that Final Judgment has been entered in Defendant Iftikar Ahmed’s

insider trading case in the District of Massachusetts.
        Case 3:15-cv-00675-JBA Document 1228 Filed 07/11/19 Page 2 of 3



1. On April 2, 2015, approximately two months before the SEC initiated the instant case, the

   SEC filed a civil complaint alleging Defendant profited by more than $1.1 million through

   trading on inside information he obtained from a family friend. See SEC v. Kanodia, et al.,

   No. 1:15-cv-13042-ADB (D. Mass. filed April 2, 2015) (“Civil Insider Trading Case”).

2. On May 16, 2019, the district court presiding over the Civil Insider Trading Case entered an

   order freezing Defendant’s assets, which is subordinate to this Court’s asset freeze. Id. at

   ECF # 195 at 5.

3. On July 8, 2019, the district court presiding over the Civil Insider Trading Case entered Final

   Judgment which, among other things, held Defendant liable for $2,826,659.34. Id. at ECF #

   198 (Ex. A). As reflected in the Final Judgment, the SEC “shall, in its sole discretion,

   determine when to collect these amounts. The SEC is permitted to, but is not required to,

   instead apply these amounts toward recompensing victims in SEC v. Ahmed, 15-cv-675 (D.

   Conn.).” Ex. A at 3.

4. The SEC is not at this time seeking to collect funds in satisfaction of the Judgment, but rather

   files this Notice only to notify the Court that Final Judgment has been entered in the Civil

   Insider Trading Case.


       Dated: July 11, 2019.

                                                     /s/ Mark L. Williams
                                                     Nicholas P. Heinke
                                                     Mark L. Williams
                                                     U.S. Securities and Exchange Commission
                                                     1961 Stout Street, Suite 1700
                                                     Denver, CO 80294-1961
                                                     (303) 844-1071 (Heinke)
                                                     (303) 844-1027 (Williams)
                                                     HeinkeN@sec.gov
                                                     WilliamsML@sec.gov
                                                     Attorneys for Plaintiff

                                               -2-
        Case 3:15-cv-00675-JBA Document 1228 Filed 07/11/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on July 11, 2019, a copy of the foregoing document was emailed to

Defendant Iftikar Ahmed at IftyAhmed@icloud.com, and served via ECF upon the following:

Jonathan Harris
Reid Skibell
David Deitch
S. Gabriel Hayes-Williams
Joseph Gallagher
Harris, St. Laurent & Chaudhry LLP
40 Wall Street, 53rd Floor
New York, NY 10005
(Counsel for Relief Defendants).

Christopher H. Blau
Stephen M. Kindseth
Zeisler & Zeisler, P.C.
10 Middle Street, 15th Floor
Bridgeport, CT 06604
(Counsel for Receiver, Jed Horwitt, Esq.)

                                                   s/ Mark L. Williams
                                                   Mark L. Williams




                                             -3-
